Case 1:20-cv-21601-KMW Document 59 Entered on FLSD Docket 07/13/2020 Page 1 of 2


   From:             Archy
   To:               Frank, David; FLSDdb_efile Williams
   Subject:          Re: Notice of Hearing, U.S. v. Genesis II Church of Health and Healing, et al., No. 20-CV-21601
   Date:             Friday, July 10, 2020 8:30:40 PM




   Judge Williams and Mr. Frank, I have contacted the US marshals and have told them that I
   will be on their flight Wednesday to the States. It will be Myself and Joseph. We have turned
   ourselves over to the US Marshals there. Could the Conference call be Thursday because then
   we will be there. We are talking to lawyer and will here back from them Monday so won't be
   before 10 AM and we want a lawyer present also. Please consider this.

   Sincerely,

   Mark Grenon

   On 7/10/2020 2:30 PM, Frank, David wrote:

          To all defendants:

          The Honorable Kathleen M. Williams today scheduled a telephonic
          hearing on this case for Monday, July 13, 2020 at 2:00 PM.

          The judge’s staff will email call-in information to Government counsel of
          record before the hearing. Government counsel, in turn, will email the
          call-in information to you.

          Here is a verbatim reproduction of Judge Williams’ order:
          PAPERLESS ORDER. This matter is before the Court sua sponte. A
          telephonic conference before the Honorable Kathleen M. Williams is
          set for Monday, July 13, 2020 at 2:00PM. Chambers will e-mail dial-in
          information to counsel of record before the conference. Plaintiff shall
          provide Defendants with a copy of this Order before the call. Signed
          by Judge Kathleen M. Williams on 7/10/2020. (clu)

          Regards,

          David Frank


          David A. Frank
          Senior Litigation Counsel
          U.S. Department of Justice,
          Consumer Protection Branch
          (202) 307-0061 (office)
          (202) 598-0965 (mobile)
          David.Frank@usdoj.gov

          mail:
          P.O. Box 386
Case 1:20-cv-21601-KMW Document 59 Entered on FLSD Docket 07/13/2020 Page 2 of 2


        Washington, D.C. 20044-0386

        overnight:
        450 Fifth Street, NW, Suite 6400-South
        Washington, DC 20001

        CONFIDENTIALITY NOTICE: This communication with its contents and attachments, if any, may
        contain confidential, law-enforcement sensitive, privileged attorney-client communications, or work
        product, and is not subject to disclosure. It is solely for the use of the intended recipients.
        Unauthorized interception, review, use or disclosure is prohibited. If you believe that you have
        received this email in error, please notify the sender immediately, and permanently delete the email,
        any attachments, and all copies from your computer.
